DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered.
Applicant’s remarks regarding the rejection of claim 1 are not persuasive.  Applicant asserts that if the treating chemistry reservoir of Alexander is disposed externally to the housing, the “pass through channel” could direct the chemistry directly into the appliance without first entering the housing via a chemical input.  However, Alexander explicitly teaches that the reservoir may be external to the housing (para. 21) and that its pass through channel 130 (that supplies the chemistry from the reservoir to the appliance) is within the housing (fig. 2); Alexander does not suggest that the pass through channel may also be external to the housing.  An embodiment in which the channel 130 is external to the housing is not contemplated by Alexander and would not conform to its intended function and design.  Since Alexander explicitly teaches that its reservoir may be external to the housing, a chemical input into the housing in fluid communication with its pass through channel within the housing would be necessarily and inherently present.
Applicant asserts that it would not have been obvious to modify Alexander to have a color sensor as there would be no benefit.  Applicant states that Alexander describes a single chemistry reservoir and “there would simply be no need to differentiate between different liquids.”  However, Carrer also describes a single chemistry reservoir.  It teaches that even with its single reservoir there is benefit to having a color sensor in order to detect a type and/or characteristic of the chemistry in the reservoir.  Carrer presents teachings that there would indeed be a need to differentiate between different liquids.  Carrer teaches that its reservoir may contain a variety of different chemistries (para. 20); Alexander likewise teaches that its reservoir may contain a variety of different chemistries (para. 21).  The obvious motivation taught by Carrer would clearly apply to the device of Alexander.
Applicant also states that the teachings of Schenkl would provide no benefit to the system of Alexander.  However, Schenkl teaches monitoring color readings to detect whether an incorrect chemical or a different chemical than intended is added to the reservoir.  Since the reservoir or Alexander is configured to contain a variety of different chemicals, the motivation to monitor a color reading to determine if the correct chemical is in the reservoir would certainly apply to the system of Alexander and provide a tangible benefit.
Applicant’s remarks regarding the rejection of claims 9 and 7 are persuasive and are addressed in detail in the indication of allowable subject matter below.
Applicant’s remarks regarding the rejection of claim 6 are not persuasive.  Applicant states that Alexander describes using data from hot and cold water flow meters and a drain flow meter to determine the stage of the appliance during a cycle of operation.  Applicant asserts that one of ordinary skill in the art would have “no motivation to seek out an entirely different way of determining” an appliance’s operating state.  However, Alexander teaches that monitoring of “at least one of hot water, cold water, detergent, power and/or drain activity of household cleaning appliances in order to make appropriate determinations of what type of cycle that household cleaning appliance is executing”.  While Applicant states that there would be “no motivation” to have a different (i.e. other than via flow meters) way of determining an operating state, Alexander explicitly teaches and contemplates that a power (current) may be used to determine an operating state and Kullwitz teaches clear motivation to do so.
Applicant asserts that no combination of the cited references discloses or suggests determining current readings of a discharge pump for first and second time intervals to determine whether current drops from a FLA value to a cavitation value less than the FLA value.  However, Bashark teaches that determining whether water is properly discharged includes determining that current readings during a first time period (e.g. beginning of drain operation) is a “full load amps value” (i.e. maximum current as the pump continues to operate) and that readings during a second time period (e.g. a time subsequent to the beginning of the drain operation) match a cavitation (i.e. liquid starvation) value (para. 18).  Bashark clearly teaches that for an initial time period of a draining operation the operating parameter (e.g. current) should be at a maximum current and that the current will decrease to a cavitation value once water has been discharged and the pump is starved for liquid after the initial time period.

Response to Amendments
Amendments to the claims overcome the objections to claims 7 and 9 set forth in the prior Office action.  Therefore, the objections are withdrawn.
The rejections of claims 6 and 8 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.
Amendments to the claims overcome the rejections of claims 7 and 9-14 under 35 USC 103 set forth in the prior Office action.  Therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., and U.S. Patent Application Publication 20200319092 by Schenkl.
As to claim 1, Alexander teaches a wash-quality monitoring system 100 (fig. 1) comprising a housing; a processor 132 (fig. 2) in the housing; supply water flow meters 216, 220 on supply water lines 126, 128 (fig. 2, para. 18), the meters in communication with the processor (para. 22); a chemical conduit 130 (fig. 2) in the housing with an input into the housing (para. 21, the chemistry reservoir 104 may be external to the housing) and an output 122 from the housing (fig. 2); a chemical flow meter 226 on the chemical conduit and in communication with the processor (para. 22); and a memory 158.
Alexander does not teach a color sensor on the chemical conduit to transmit color readings to the processor.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Alexander to have a color sensor.  Carrer teaches a wash-quality monitoring system having a color sensor 20 (fig. 1) on a chemical conduit to transmit color readings of a chemical disposed in the conduit (para. 16).  Carrer teaches that this allows for recognition of a type and/or characteristic of the chemical so that an appropriate dose of the chemical can be dispensed (paras. 19-20).  One of ordinary skill in the art would have been motivated to modify the system taught by Alexander to realize the benefits of the color sensor taught by Carrer.
Alexander does not teach comparing the water flow readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the water flow.  Savini teaches that it is advantageous to monitor the water supply flow into an appliance in order to detect a fault, such as leakage within the appliance, and initiating an alarm to a user if the flow is outside an acceptable range (para. 132).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the water flow for this reason.
Alexander does not teach comparing the chemical flow readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the chemical flow.  Stoyanov teaches that it is advantageous to monitor the flow of a chemical and initiate an alarm if the flow is outside an acceptable range in order to prevent problems, such as the need to replace tubing or refill the chemical (para. 52).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the water flow for this reason.
Alexander does not teach comparing the color readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the color readings.  Schenkl teaches that it is advantageous to monitor a spectral color reading of a chemical and initiate an alarm in the event an incorrect chemical or different chemical than intended was introduced into a chemical reservoir (paras. 56, 60, 61).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the color readings for this reason.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Schenkl teaches a current sensor to transmit current readings of a color sensor for the purpose of communicating color readings to a processor (para. 12).
As to claim 5, while Alexander does not explicitly teach multiple chemical conduits and respective color sensor, one of ordinary skill in the art would have recognized as obvious to provide multiple chemical conduits, each corresponding to different chemicals used in a wash process.  It was well-known and common in the art to provide multiple chemicals to be used for different purposes within a wash cycle (see Schenkl, para. 55).  One of ordinary skill in the art would have further recognized as obvious to have respective color sensors and acceptable color ranges for the purpose of color sensors discussed above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., and U.S. Patent Application Publication 20200319092 by Schenkl. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110048460 by Grull et al.
As to claims 2 and 3, Alexander does not teach a temperature sensor on its supply line.  However, one of ordinary skill in the art would have recognized as obvious to have a temperature sensor and compare temperature readings to an acceptable range and initiate an alarm if the readings are outside the range.  Grull teaches monitoring the supply water temperature of a washing appliance and comparing the monitored temperature to an acceptable range (paras. 17-18, 21-22) and initiating an alarm if the temperature is not with the range (para. 25).  Grull teaches that this allows for detection of temperatures that may cause a malfunction or incorrect operation of the appliance (para. 18).  One of ordinary skill in the art would have recognized as obvious to modify the system of Alexander to have a supply water line temperature so that the temperature can be compared to an acceptable range so that a malfunction or incorrect operation can be avoided, as taught by Grull.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., and U.S. Patent Application Publication 20200319092 by Schenkl. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20150297055 by Kullwitz et al.
As to claim 6, Alexander does not teach a current sensor on a power cable of the system that transmits a current reading to the processor.  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Alexander to have a current sensor.  Kullwitz teaches that a current sensor may be on a power supply line of an appliance to measure current and transmit the current reading to a processor to determine an operating state of the appliance (para. 14).  Kullwitz teaches that this allows for logging an analyzing cleaning processes without costly direct measuring of data points (para. 16).  Kullwitz further teaches that it also allows for detection of abnormal operating states (para. 29).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to have a current sensor to have this function of Kullwitz.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., U.S. Patent Application Publication 20200319092 by Schenkl., and U.S. Patent Application Publication 20150297055 by Kullwitz et al. as applied to claim 6 above, and further in view of U.S. Patent Application Publication 20050005952 by Bashark.
As to claim 8, Kullwitz does not teach a determination of whether water has been properly discharged based on current readings.  However, one of ordinary skill in the art would have recognized as obvious to perform this determination.  Bashark teaches measuring current readings to determine if water has not been properly discharged in an appliance (paras. 18, 33).
Bashark teaches that determining whether water is properly discharged includes determining that current readings during a first time period (e.g. beginning of drain operation) is a “full load amps value” (i.e. maximum current as the pump continues to operate) and that readings during a second time period (e.g. a time subsequent to the beginning of the drain operation) match a cavitation (i.e. liquid starvation) value (para. 18).  Bashark thus teaches that for an initial time period of a draining operation the operating parameter (e.g. current) should be at a maximum current and that the current will decrease to a cavitation value once water has been discharged and the pump is starved for liquid after the initial time period.
One of ordinary skill in the art would have been motivated to modify the system taught by Alexander to perform the claimed determination in order to inform a user that water failed to drain, as taught by Bashark.  Therefore, the claimed invention would have been obvious at the time it was filed.

Allowable Subject Matter
Claims 9-14 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 7 and 9 are indicated as having allowable subject matter for the same reasons.  Claim 7 requires a determination “that a new wash cycle has begun” based on a current exceeding an idle value; claim 9 requires a determination “that the wash system has initiated a wash cycle” based on the current exceeding an idle value.  These respective limitations are interpreted to encompass equivalent subject matter.  Claim 7 also requires comparing chemical flow readings to an acceptable range “in response to the determination that the new wash cycle has begun;” claim 9 requires comparing chemical flow readings to an acceptable range “in response to determining that the wash system has initiated a wash cycle.”  These respective limitations are also interpreted to encompass equivalent subject matter.
In its arguments regarding claim 9, Applicant states that monitoring the chemical flow “at some point during a wash cycle is not the same as comparing chemical flow readings to a predetermined range based on the initiation of the wash cycle”.  In its arguments regarding claim 7, Applicant states that monitoring the chemical flow “at some point during a wash cycle is not the same as comparing chemical flow readings to a predetermined range in response to the initiation of the wash cycle”.  Since Applicant distinguishes between comparing the chemical flow “at some point during a wash cycle” and “[based on/in response to] the initiation of the wash cycle,” this limitation is interpreted such that the chemical flow readings are compared not at some point after initiation of the wash cycle, but rather at the moment the wash cycle is initiated (i.e. when the determination is made that the wash cycle was initiated).
Claims 7 and 9 both state that the chemical flow readings are “of chemical flow.”  For a comparison of chemical flow readings at the moment the wash cycle is initiated (i.e. when the determination is made based on, or in response to, initiation of a wash cycle), a chemical flow would be necessary.  Thus, the claims are interpreted to require chemical flow at the moment the wash cycle is initiated.  This interpretation is consistent with Applicant’s remarks that state that the comparison is made not at some point after initiation of the wash cycle, but rather at the time of initiation, and also the claims’ implicit requirement that a chemical flow is necessary for a chemical flow to be read.
The rejections in the prior Office action relied on the prior art teaching comparing chemical flow readings at some point after the wash cycle had begun.  Alexander teaches that “[a]lgorithms could be used to determine the start of a new cycle of operation based on the various being monitored, and the treating chemistry could be dispensed automatically . . . .” This suggests that the chemistry dispensing would commence after a new cycle had begun.  Alexander also teaches that “[a]lternatively, the user could specify at least one of a concentration of the treating chemistry and a soil level of the load being washed and the device would automatically dispense detergent in the optimal ratio to the incoming water, achieving and maintaining an ideal treating chemistry concentration.”  Alexander is silent as to whether the water supply takes place before, during, or after initiation of a wash cycle.  The present disclosure suggests that a “wash cycle” is defined to include the period of supplying water for the cycle (see paras. 24, 36, 44).  Based on this disclosure, the claimed term “wash cycle” is interpreted to include the supplying of water (i.e. the period in which wash water is “incoming”).  Nothing in Alexander suggests that a chemical flow takes place at the time a wash cycle is initiated; rather, it is interpreted such that a chemical flow occurs at some point during a wash cycle.
Since the prior art of record does not teach a chemical flow occurring at the initiation of a wash cycle, the claims recite allowable subject matter.  Applicant’s arguments regarding the meaning of “in response to determining that a new wash cycle has begun” and “in response to determining that the wash system has initiated a wash cycle” are sufficient to overcome the rejections over the prior art of record.  Absent Applicant’s arguments the claimed subject matter would have been obvious over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711